DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to because the drawings are not proper black and white drawings, as required by 37 C.F.R. 1.84 and MPEP §608, requiring solid and clear black lines for the purposes of reproduction. Furthermore, the drawings do not include reference numbers to clearly indicate the parts of the desired invention. The applicant is advised to review any of the references disclosed under the Prior Art section at the bottom of this document for an example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informalities: 
	a.	para. [0016]: the term “the drone 300 can send date” should be rewritten as --the drone 300 can send data--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 4 recites the limitation “the moving vehicle” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
7.	Claim 1 objected to because of the following informalities:  
a.	Claim 1, line 5: the term “the vehicle directing the drone” should be rewritten as --the vehicle and directing the drone--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. (US 20190220819 A1), hereinafter “Banvait”, in view of Bennie et al. (US 20200057445 A1), hereinafter “Bennie”.
9.	Regarding Claim 1, Banvait discloses a method for deploying a drone (Banvait Abstract, para. [0024] and FIGS. 1-2 and 7), the method comprising:
	transporting a drone from a first location to a second location with a vehicle (paras. [0024], [0027], [0029]; transporting drone 208/306 from a first location to a second location with vehicle 200 as seen in FIGS. 2-3);
	suppling electricity from the vehicle to the drone while the drone is being transported (paras. [0016], [0024], [0037], [0047], [0064]; supplying electricity from vehicle 200 to drone 208/306 via charge component 610 during the transportation of drone 208/306 as seen in FIG. 6); and
	initiating a launch command from within the vehicle directing the drone deploy from the vehicle (para. [0028]-[0029], [0034]; initiation of a launch command via release time generation algorithm model 500 of package delivery component 104 of vehicle control system 100 for vehicle 200 for launching  and deploying drone 208/306 from the vehicle 200).
	Banvait is silent regarding the drone specifically ascending and hovering above the vehicle.  
	Bennie disclose a method for deploying a drone (Bennie Abstract and FIGS. 1A-1B), the method comprising initiating a launch command from within a vehicle directing the drone to ascend and hover above the vehicle (para. [0039]; launching drone 135 to ascend and hover above vehicle 100 via a command from controller 110 within vehicle 100 as seen FIG. 1A). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Banvait to use the method of Bennie, as a known method of deploying a drone to ascend and hover above a vehicle for the purpose of optimizing the effectiveness of a drone to carry out its intended function as well as having the drone positioned at a safe distance from a moving carrier vehicle while in a deployed state and awaiting instructions.   
10.	Regarding Claim 2, modified Banvait discloses (see Banvait) the method of claim 1, wherein the drone (208/306) is transported in a drone port (202) mounted to the vehicle (200).
11.	Regarding Claim 3, modified Banvait discloses (see Banvait) the method of claim 2, wherein initiating the launch command further comprises opening one or more windows (212) on the drone port (202).
	Modified Banvait is silent specifically regarding opening one or more doors based on the launch command. 
Bennie disclose a method for deploying a drone (Bennie Abstract and FIGS. 1A-1B), wherein the launch command (para. [0039]) further comprises opening one or more doors (170) on the drone part (165).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Banvait to use the arrangement and method of . 

12.	Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banvait et al. (US 20190220819 A1) and Bennie et al. (US 20200057445 A1) as applied to Claim 1 above, and further in view of Ferreira et al. (US 20190313228 A1), hereinafter “Ferreira”. 
13.	Regarding Claim 4, modified Banvait discloses the method of claim 1, further comprising moving the vehicle after initiating the launch command and causing the drone to return to the moving vehicle (para. [0028], [0035], [0048]).
	Modified Banvait is silent regarding the drone specifically following the moving vehicle.  
	Ferreira disclose a method for deploying a drone (Ferreira Abstract and FIG. 3) comprising moving the vehicle after initiating the launch command and causing the drone to the follow the moving vehicle (para. [0006], [0011]-[0012], [0028] and [0036]-[0037]; moving a vehicle 100 after initiating a launch command and causing drone 105 to follow vehicle 100 while the vehicle 100 is moving as seen in FIGS. 1A-3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Banvait to the use the method of Ferreira, as a known method of moving a vehicle after the initiation of a launch command for launching a drone and following the moving vehicle for the purpose of allowing the drone to be in a close proximity to the carrier vehicle which is conducive for the drone to execute return/landing instructions in a quick and efficient manner.
14.	Regarding Claim 5, modified Banvait discloses the method of claim 1. 
	modified Banvait is silent regarding receiving video data. 
(Ferreira Abstract and FIG. 3) comprising receiving video data from the drone (para. [0010]; receiving video data from drone 105).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modified Banvait to use the method of Ferreira, as a known method of receiving video data from the drone for the purpose of supplying a carrier vehicle with surrounding information that is not readily available to the carrier vehicle since the drone benefits from being at a distance above the vehicle and thus providing optimized visibility to the carrier vehicle. 


















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Jimenez Hernandez et al. (US 20200062419 A1), Wang (US 20150353206 A1), Wong (US 20200087004 A1), Duncan et al. (US 20150102154 A1), Mikan et al. (US 20170160735 A1), Li (US 20170139424 A1), Arlton et al. (US 20090314883 A1), Russel (US 20190185159 A1) and Perez Barrera et al. (US 20190385442 A1) disclose methods of deploying drones from vehicles. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647